DETAILED ACTION
Application 16/342819, “COMPOSITE PARTICLE POWDER, ELECTRODE MATERIAL FOR SOLID OXIDE CELL, AND ELECTRODE FOR SOLID OXIDE CELL MADE THEREOF”, is the national stage entry of a PCT application filed on 11/6/17 and claims priority from a foreign application filed on 11/7/16. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 10/27/21.

Response to Arguments
Applicant’s arguments filed on 3/1/22 have been fully considered.  Applicant presents the following arguments.
In view of applicant’s arguments and amendment, the anticipation rejection of claims 1-7 has been withdrawn; however, obviousness rejection remains as described herein.
Applicant argues that by having x of the B site between 0.4 and 0.5, a reduced resistance is achieved compared to Comparative Example 4 of Shimida which utilizes an x value of 0.3.  In response, the argument is not found persuasive at least because applicant’s examples 1-6 only utilize samarium and lanthanum as the co-occupant of the perovskite A site along with strontium.  To the contrary, claim 1 includes six different species of the A site co-occupant, and also includes calcium and barium as alternatives to the use of strontium on the A site of the perovskite.  Thus, any evidence which could be gleamed from applicant’s Examples 1-6 is not commensurate in scope with applicant’s claimed invention.  As described in MPEP 716.02(d), to possess significant probative value “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is drawn to “the electrode for a solid oxide cell according to claim 1; however, claim 1 is drawn to a composite particle powder, not an electrode.  The preamble to claim 6 lacks proper antecedent basis and does not properly limit the subject matter of claim 1.  





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shimida (JP 2010-0282932; citations taken from machine translation).
Regarding claim 1 and 7, Shimida teaches a composite particle powder (Figure 1) comprising an electron-conducting material and an ion-conducting material that are agglomerated together (Figure 1; paragraph [0017]); 
the composite particle powder having a volume-based 50% particle diameter (D50) of 0.1 to 2.0 microns in particle size distribution measurement (“0.5 to 0.9 [Symbol font/0x6D]m”, paragraph [0033]); 
the composite particle powder having a ratio of volume-based 75% particle diameter (D75) to 25% particle diameter (D25), (D75/D25), of 1.1 to 2.2 in particle size distribution measurement (paragraph [0034]); and
and the composite particle powder having an ion-conducting material content of 35 to 75 mass % (paragraph [0031]).

Regarding the 3/1/22 amendment, Shimida further teaches or at least suggests wherein the electron-conducting material is a perovskite oxide material represented by the following general formula, [A(1-x)B(x)C(y)O3], wherein  A is at least one or more of wherein A is at least one or more of Y, La, Ce, Pr, Sm and Gd, B is at least one or more of Sr, Ca and Ba, C is at least one or more of Cr, Mn, Fe, Co, Ni and Cu, x is 0.4 to 0.5, and y is 1.0 to 1.15.  
To clarify, Shimida at paragraphs [0022-0023] teaches the electron conducting material having the perovskite formula “A(1-x)B(x)Mn(1-y)D(y)O3”, wherein A=La, x=0.25 to 0.5 [which includes the claimed range of 0.4 to 0.5], B=Sr, y=0 to 0.2 and D=Co are included, thereby reading on the claimed perovskite oxide.  
It is noted that the disclosure of Shimida teaches x = 0.25 to 0.5, which encompasses the narrower claimed range of x=0.4 to 0.5.  As described in MPEP 2144.05, a prima facie case of obviousness exists when the prior art range encompasses a somewhat narrower claimed range, absent a showing of criticality.  In this case, no such criticality is persuasively shown for the claimed range of x=0.4 to 0.5 and the claimed perovskite composition is found to be obvious over the disclosure of Shimida.  
It is further noted that Shimida does not use the term “perovskite”; however, this term is commonly used for electron conducting oxides of the ABO3 formula in the art as discussed in applicant’s Background section. 

Claim 1 further includes the following feature, not taught in its entirety by Shimida: 
the composite particle powder having D50 and a BET specific surface area that satisfy the following: 
(I) in the case of 0.1 microns ≤ D50 of the composite particle powder ≤ 0.5 microns, the BET specific surface area of the composite particle powder is larger than 20 m2/g and 200 m2/g or less; 
(II) in the case of 0.5 microns<D50 of the composite particle powder ≤ 0.9 microns, the BET specific surface area of the composite particle powder is larger than 6 m2/g or more and 50 m2/g or less, or more narrowly between 9.5 and 50 m2/g as in claim 7;
(III) in the case of 0.9 microns<D50 of the composite particle powder ≤ 1.3 microns, the BET specific surface area of the composite particle powder is larger than 2.5 m2/g and 30 m2/g or less; and 
(IV) in the case of 1.3 microns<D50 of the composite particle powder ≤ 2.0 microns, the BET specific surface area of the composite particle powder is larger than 2 m2/g and 20 m2/g or less.  

However, each of conditions (I) through (IV) are alternative embodiments of the claimed invention because the composite particle powder would have only a single D50 value at a time, this single D50 value falling into the range of only one of conditions (I) through (IV).  Therefore, the claimed invention may be shown obvious by demonstrating the prior art to teach or suggest at least one of conditions (I) through (IV).  

Shimada does teach preferred embodiments of the invention (paragraph [0037]) wherein:
when 0.1 μ m <D50 <0.5 μm of the composite particle powder, a BET specific surface area of the composite particle powder is preferably 2 to 20 m2/g; 
when 0.5 μ m ≦ D50 ≦ 0.9 μm of the composite particle powder, the BET specific surface area of the composite particle powder is preferably from 1.5 to 4 m2/g; and
when 0.9 μ m <D50 ≦ 1.3 μm of the composite particle powder, the BET specific surface area of the composite particle powder is preferably from 1 to 2.5 m2/g.

The first and third of these embodiments have upper endpoints of the surface area range which is infinitely close to the lower endpoint of the claimed ranges, with near overlap occurring at 20 m2/g and 2.5 m2/g, respectively.  As described in MPEP 2144.05 I, absent a showing of criticality, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”.  Thus, the claimed invention is obvious over Shimida at least because the ranges disclosed by Shimida are so close to the claimed ranges (infinitely close to be precise) that a skilled artisan would have expected the same or similar effect to be produced at least for embodiments (I) and (III).  
It is noted that that the second Shimida embodiment [wherein 0.5 μ m ≦ D50 ≦ 0.9 μm, and the BET specific surface area of the composite particle powder is preferably from 1.5 to 4 m2/g], the upper endpoint of the Shimida range is lower than the lower endpoint of the claimed range [6 m2/g for claim 1; 9.5 m2/g for claim 7]; however, this distinction does not render the claimed invention non-obvious absent a showing of substantially different behavior for the prior art case wherein the surface area = 4 m2/g, and the claimed case wherein the surface area = 6 m2/g or 9.5 m2/g.
Additionally, it is noted that Shimada teaches that a known technique for reducing interface resistance of an electrode is to increase the surface area of the electrode material (paragraph [0004]).  
Thus, although the preferred surface area range disclosed by Shimida (e.g. at paragraph [0037]) is on average smaller than the claimed range, it would have been obvious to a person having ordinary skill in the art at the time of invention to increase the surface area of the electrode material through design and experimentation in order to provide a desirable low resistance electrode material through the obvious optimization of a known result-effective variable.  


Regarding claim 2, Shimida remains as applied to claim 1.  Shimida further teaches an electrode for a solid oxide cell, obtained by forming and firing the composite particle powder according to claim 1 (paragraph [0009, 0017]).

Regarding claim 3, Shimida remains as applied to claim 2.  Shimida further teaches wherein the composite particle powder is a composite particle powder for an air electrode (paragraph [0010]).

Regarding claim 4, Shimida remains as applied to claim 2.  Shimida further teaches wherein the composite particle powder is a composite particle powder for a fuel electrode (paragraph [0011]).

Regarding claim 5, Shimida remains as applied to claim 3.  Shimida further teaches a solid oxide cell comprising an electrolyte, and an air electrode and a fuel electrode sandwiching the electrolyte, wherein the air electrode is the electrode for a solid oxide cell according to claim 3 (paragraph [0012]).

Regarding claim 6, Shimida remains as applied to claim 4.  Shimida further teaches a solid oxide cell comprising an electrolyte, and an air electrode and a fuel electrode sandwiching the electrolyte, wherein the fuel electrode is the electrode for a solid oxide cell according to claim 4 (paragraph [0013]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723